NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          JEFFREY NATHAN SCHIRRIPA,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5070
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-01031-SGB, Judge Susan G.
Braden.
               ______________________

              Decided: September 9, 2015
                ______________________

   JEFFREY NATHAN SCHIRRIPA, Kinnelon, NJ, pro se.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
DEBORAH A. BYNUM.
                ______________________

  Before NEWMAN, CHEN, and HUGHES, Circuit Judges.
2                                           SCHIRRIPA   v. US



PER CURIAM.
     Jeffrey Nathan Schirripa filed claims at the United
States Court of Federal Claims (Claims Court) seeking
money for an “antiterrorism technology” that he believes
combats an unspecified threat to the United States. The
court dismissed the complaint for lack of subject-matter
jurisdiction, and for failure to state a claim upon which
relief can be granted. Because the court did not err, we
affirm.
                            I.
    This is the second time Mr. Schirripa has appealed a
Claims Court decision to this court. The prior case in-
volved claims for compensation concerning what appears
to be the same alleged antiterrorism technology. See
Schirripa v. United States, 570 F. App’x 938 (Fed. Cir.
2014). In that appeal, this court affirmed the lower
court’s decision to dismiss the claims for lack of subject-
matter jurisdiction. Id. at 939.
    In the present appeal, Mr. Schirripa alleges claims
under the “bounty” provision of Section 4 of the Four-
teenth Amendment of the Constitution of the United
States, the “seizure” clause of 50 U.S.C. § 212, and 18
U.S.C. § 3071. The claims are based on his allegations
that there is an “unconventional” and “significant” threat
to the United States, which obligates the government to
procure, seize, and compensate him for the antiterrorism
technology.
                            II.
    We have jurisdiction under 28 U.S.C. § 1295(a)(3) to
review the Claims Court’s final decision. We review de
novo a dismissal for failure to state a claim upon which
relief can be granted. Todd Const., L.P. v. United States,
656 F.3d 1306, 1310 (Fed. Cir. 2011).
SCHIRRIPA   v. US                                               3



     To avoid dismissal for failure to state a claim under
the Claims Court’s Rule 12(b)(6), “a complaint must allege
facts ‘plausibly suggesting (not merely consistent with)’ a
showing of entitlement to relief.” Acceptance Ins. Cos.,
Inc. v. United States, 583 F.3d 849, 853 (Fed. Cir. 2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557
(2007)). The facts as alleged “must be enough to raise a
right to relief above the speculative level, on the assump-
tion that all the allegations in the complaint are true
(even if doubtful in fact).” Twombly, 550 U.S. at 555
(citations omitted).
    We find that the Claims Court properly held that the
complaint fails to state a claim upon which relief can be
granted. In particular, we agree that the allegations are
speculative and lack a specific prayer for relief. See
Denton v. Hernandez, 504 U.S. 25, 32 (1992) (proper to
dismiss complaint as factually frivolous if facts alleged
are “clearly baseless, . . . a category encompassing allega-
tions that are fanciful, . . . , fantastic, . . . and delusional”)
(internal quotation marks and citations omitted).
                               III.
     We have considered Mr. Schirripa’s remaining argu-
ments and conclude that they are without merit. 1 Be-
cause Mr. Schirripa’s claims were properly dismissed for
failure to state a claim, the decision of the Claims Court is
affirmed.
                         AFFIRMED
    No costs.




    1   We have considered Mr. Schirripa’s various mo-
tions, including those to “expedite arbitration,” for “de-
fault judgment,” and for “summary judgment.” We find
the motions without merit and therefore deny them.